DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “in a Ramen … 1320 cm-1” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that this directly correlates to the ratio of magnetite to hematite (Paragraph 0040: portion below

    PNG
    media_image1.png
    331
    799
    media_image1.png
    Greyscale

Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 -7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by IDS reference JP 2013-168648 A (Kobe Steel).  See provided Machine Translation and Reasons of Refusal cited on IDS filed April 20, 2022, of which this rejection is a substantial duplicate.
Regarding claim 1, JP ‘648 A discloses an iron-based soft magnetic powder having a phosphate conversion film on its surface (insulating film) and a volume ratio of hematite to magnetite of 0.05 to 0.25, and an invention of a powder magnetic core and an iron-based soft magnetic powder comprise ferrous alloy powder, and a coil provided to a powder magnetic core and a winding provided to a powder magnetic core (Paragraphs 0002, 0016 – 0020, 0052 – 0059 and claim 7).
	Regarding the limitation directed to the Ramen spectrum ratio, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
	In the instant case, Applicants’ as-filed disclosure notes that the claimed Ramen spectrum ratio corresponds to magnetite to hematite ratio as disclosed in JP ‘648 A. It is unclear if this is a pure, 100% overlap or if the overlap is only on a portion of the claimed spectrum ratio.  As such, alternative to anticipation, the Examiner maintains that – if it is shown that the claimed range is not inherently anticipated – the claimed range in Ramen spectrum ratio would have still been obvious, given the explicit teaching in JP ‘648 A to control the ratio of magnetite to hematite to ensure high strength in the core (at least Paragraphs 0054 – 0058).
It is unclear if the present claimed range is a narrower range the present unobvious, unexpected results over a broader disclosed range in the prior art.  Should this be the case, Applicants’ are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).  In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
	Therefore, in addition to the above disclosed limitations, the presently claimed property would have either inherently been present because the claimed Ramen spectrum ratio is merely measuring the magnetite to hematite volume ratio, or would have been obvious to have been present for the same reasons, as hematite is taught to be desired to ensure high strength.
	Claims 2 and 3 are met for the same reasons as outlined above.
	Regarding claim 4, as noted in the Written Opinion “it is necessary to form a sufficient amount of a phosphate conversion coating In the invention described in cited document 1, no remarkable difficulty is found in setting the ratio of the area of the phosphate conversion film to the area of the iron based soft magnetic powder to 2% or more in the sectional photograph of the dust magnetic core photographed by the scanning electron microscope”.  I.e. the exact area ratio of the insulating film to the soft magnetic metal particles is deemed to be a results effective variable.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative amount of the insulating coating through routine experimentation, especially given the knowledge in the art regarding the tradeoff between too much coating (particle has less magnetic property) and too little coating (particles become exchange coupled to each other, domain effects, corrosion resistance is reduced, agglomeration may occur, etc.)  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Claims 5 – 7 are met for the reasons/explanation provided above with regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 3, 2022